



EXHIBIT 10.1


Execution Version




TENTH AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT
This TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), executed as of March 2, 2020 but effective as of the date the
conditions precedent set forth in Section 3 below have been satisfied (the
“Tenth Amendment Effective Date”), is among MARTIN OPERATING PARTNERSHIP L.P., a
Delaware limited partnership, as borrower (the “Borrower”), MARTIN MIDSTREAM
PARTNERS L.P., a Delaware limited partnership (the “MLP”), the other Loan
Parties party hereto, the Lenders (as defined below) party hereto, and ROYAL
BANK OF CANADA, as administrative agent (the “Administrative Agent”) and
collateral agent for the Lenders and as an L/C Issuer and a Lender.
WHEREAS, the Borrower, the MLP, the Administrative Agent, and the lenders party
thereto (the “Lenders”) are parties to that certain Third Amended and Restated
Credit Agreement dated as of March 28, 2013 (as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement dated as of July 12,
2013, that certain Second Amendment to Third Amended and Restated Credit
Agreement dated as of May 5, 2014, that certain Third Amendment to Third Amended
and Restated Credit Agreement dated as of June 27, 2014, that certain Fourth
Amendment to Third Amended and Restated Credit Agreement dated as of June 23,
2015, that certain Fifth Amendment to Third Amended and Restated Credit
Agreement dated as of April 27, 2016, that certain Sixth Amendment to Third
Amended and Restated Credit Agreement dated as of February 21, 2018, that
certain Seventh Amendment to Third Amended and Restated Credit Agreement dated
as of July 24, 2018, that certain Eighth Amendment to Third Amended and Restated
Credit Agreement dated as of April 16, 2019, that certain Ninth Amendment to
Third Amended and Restated Credit Agreement dated as of July 18, 2019, and as
may be further renewed, extended, amended, restated or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement to (a) decrease the Aggregate
Committed Sum from $400,000,000 to $350,000,000, (b) permit the refinancing of
the unsecured MLP Senior Notes in the form of second lien senior secured notes
(the “MLP Senior Secured Notes”) and (c) reflect the other changes set forth
below; and
WHEREAS, the Administrative Agent and the Lenders party hereto have agreed to
such request, subject to the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.     Definitions. Unless otherwise defined in this Amendment,
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement (as amended by this Amendment). The
interpretive provisions set forth in Section 1.02 of the Credit Agreement shall
apply to this Amendment mutatis mutandis.


Section 2.     Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, but subject to the satisfaction of each condition precedent set forth
in Section 3 hereof, the Credit Agreement shall be amended effective as of the
Tenth Amendment Effective Date in the manner provided in this Section 2.


(a)Amended Definitions. The following definitions contained in Section 1.01 of
the Credit Agreement shall be amended and restated in their entirety as follows:


“Aggregate Committed Sum” means, on any date of determination, the sum of all
Committed Sums then in effect for all Lenders in respect of the Facility (as the
same may have been increased, reduced or canceled as provided in the Loan
Documents). The Aggregate Committed Sum on the Tenth Amendment Effective Date is
$350,000,000.00.





--------------------------------------------------------------------------------





“Indebtedness” means, as to any Person at a particular time, all of the
following:


(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)the face amount of all letters of credit (including standby and commercial),
banker’s acceptances, Bank Guaranties, surety bonds and similar instruments
issued for the account of such Person, and, without duplication, all drafts
drawn and unpaid thereunder;


(c)net obligations under any Swap Contract in an amount equal to (i) if such
Swap Contract has been closed out, the termination value thereof, or (ii) if
such Swap Contract has not been closed out, the marked-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;


(d)whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than sixty (60) days, and indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, but if such indebtedness is not
assumed or is limited recourse to such Person, the amount of such indebtedness
shall be the least of (i) the amount of recourse to such Person, (ii) the amount
of such indebtedness and (iii) the fair market value of the assets of such
Person securing such indebtedness;


(e)Capital Leases and Synthetic Lease Obligations;


(f)Off-Balance Sheet Indebtedness; and


(g)all Guaranty Obligations of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person (except for customary exceptions acceptable to the Required Lenders) and
(ii) exclude the MLP Senior Notes (and guarantees in respect thereof) if such
notes have been called for redemption or offered for purchase and the MLP Senior
Secured Notes have been issued to redeem, purchase or otherwise acquire the MLP
Senior Notes. The amount of any Capital Lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, the Tenth Amendment, the Intercreditor Agreement, each Note, the
Master Consent to Assignment, each of the Collateral Documents, the
Agent/Arranger Fee Letters, the Engagement Letter, each Committed Loan Notice,
each Compliance Certificate, the Guaranties, each Letter of Credit Application
and each other agreement, document or instrument executed and delivered by a
Loan Party from time to time in connection with this Agreement and the Notes.
“MLP Senior Notes” means the 7.250% Senior Notes due 2021 issued by the MLP and
Martin Midstream Finance Corp.
“Stated Maturity Date” means August 31, 2023.
“Triggering Disposition” means any Disposition occurring after the Initial Asset
Prepayment Amount has been applied as a repayment to the Loans and redemption of
the MLP Senior Secured Notes pursuant to Section 2.03(b)(i)(A) (including sales
of stock of Restricted Subsidiaries) (other than a transfer of assets by the
Borrower or any Restricted Subsidiary that is a





--------------------------------------------------------------------------------





Subsidiary of the Borrower to the Borrower or to a Restricted Subsidiary that is
a Wholly-Owned Subsidiary of the Borrower), with respect to which the Net Cash
Proceeds realized by any Loan Party for such Disposition, when aggregated with
the Net Cash Proceeds from all such other Dispositions by all Loan Parties
occurring since the Ninth Amendment Effective Date, equals or exceeds the
Threshold Amount. The portion of the Net Cash Proceeds in excess of the
Threshold Amount is herein called the “Reduction Amount.” For purposes of the
definition of Triggering Disposition and Section 2.03(b)(i), Dispositions shall
not include Dispositions permitted by Section 7.06(a) or (b).
(b)New Definitions. Section 1.01 of the Credit Agreement and the list of defined
terms set forth therein shall be amended to add the following definitions to
such Section and the list of defined terms set forth therein in appropriate
alphabetical order to read in full as follows:


“Consolidated First Lien Funded Debt” means, as of any date of determination,
for the MLP, the Borrower and the Restricted Subsidiaries on a consolidated
basis, the aggregate amount of Obligations that constitute Consolidated Funded
Debt that is secured by Liens on the Collateral on a first-priority basis
pursuant to the Intercreditor Agreement.
“Excess Cash Flow” has the meaning set forth for such term in the MLP Senior
Secured Notes Indenture in effect as of the Tenth Amendment Effective Date.
“First Lien Leverage Ratio” means the ratio of (a) Consolidated First Lien
Funded Debt as of the determination date, to (b) Consolidated EBITDA for the
period of the four fiscal quarters ending on such date.
“Initial Asset Prepayment Amount” has the meaning set forth in Section
2.03(b)(i)(A).
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Tenth Amendment Effective Date, among the Administrative Agent, the Parity
Lien Collateral Trustee (as defined therein) and the Loan Parties, as it may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement.
“MLP Senior Secured Notes” means (a) the senior secured second lien notes due at
least one year after the Stated Maturity Date, issued by the MLP and Martin
Midstream Finance Corp. as of the Tenth Amendment Effective Date and (b) any
other Indebtedness of the MLP, Martin Midstream Finance Corp., the Borrowers and
the Guarantors permitted to be incurred under Section 7.04(d)(ii).  
“MLP Senior Secured Notes Indenture” means the indenture under which the MLP
Senior Secured Notes are issued.
“Permitted ECF Amount” has the meaning set forth in Section 7.16.
“Tenth Amendment” means that certain Tenth Amendment to Third Amended and
Restated Credit Agreement dated as of March 2, 2020, by and among the Borrower,
the MLP, the other Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.
“Tenth Amendment Effective Date” means the date the conditions precedent to the
effectiveness of the Tenth Amendment are satisfied.
“Test Period” has the meaning set forth in Section 7.16.
“Total Leverage Ratio” means the ratio of (a) Consolidated Funded Debt as of the
determination date, to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date.
(c)Deleted Definitions. Section 1.01 of the Credit Agreement and the list of
defined terms set forth therein shall be amended to delete the following
definitions from such Section and the list of defined terms set forth therein in
their entirety:





--------------------------------------------------------------------------------







“Consolidated Secured Funded Debt” means, as of any date of determination, for
the MLP, the Borrower and the Restricted Subsidiaries on a consolidated basis,
Consolidated Funded Debt that is secured by Liens on any asset of the MLP, the
Borrower, any Restricted Subsidiary or any other Loan Party.
“Increase Effective Date” has the meaning set forth in Section 2.14(b).
“Leverage Ratio” means the ratio of (a) Consolidated Funded Debt as of the
determination date, to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date.
“MLP Senior Notes Repurchase” has the meaning set forth in Section 7.16.
“Senior Leverage Ratio” means the ratio of (a) Consolidated First Lien Funded
Debt as of the determination date, to (b) Consolidated EBITDA for the period of
the four fiscal quarters ending on such date.
(d)Replaced Definitions. After giving effect to the amendments set forth in
Section 2(c) above and to the extent not otherwise replaced by the other
amendments set forth in this Section 2, the Credit Agreement shall be amended to
replace each reference therein to “Consolidated Secured Funded Debt”, “Leverage
Ratio” and “Senior Leverage Ratio” with a reference to “Consolidated First Lien
Funded Debt”, “Total Leverage Ratio” and “First Lien Leverage Ratio”,
respectively.


(e)Amendment to Section 2.03 of the Credit Agreement. Section 2.03(b)(i) of the
Credit Agreement shall be amended to (w) reorder subclauses (A) through (E) of
such Section as subclauses (B) through (F), (x) replace the reference to
“clauses (A) and (B)” in existing subclause (D) thereof with a reference to
“clauses (B) and (C)”, (y) replace the reference to “clauses (A) and (C)” in
existing subclause (E) thereof with a reference to “clauses (B) and (D)” and (z)
include the following new subclause (A) at the beginning of such Section to read
in its entirety as follows:


(A)    An aggregate amount equal to $150,000,000 of the Net Cash Proceeds
realized by a Loan Party from Dispositions, other than Dispositions permitted by
Section 7.06(a) or (b), from and after the Tenth Amendment Effective Date (as
such amount may be reduced as provided herein, the “Initial Asset Prepayment
Amount”), (i) first, shall be used to prepay Loans on the immediately following
Business Day after the receipt of such Net Cash Proceeds if, and to the extent,
necessary to result in a First Lien Leverage Ratio of less than 2.00 to 1.00 on
a pro forma basis after giving effect to such prepayment and (ii) second, may be
used for a period of 90 days after receipt to purchase, redeem or otherwise
acquire the MLP Senior Secured Notes up to an amount not to exceed 50% of the
remaining Net Cash Proceeds not otherwise required to be applied as a prepayment
of Loans at a price not more than 100% of the principal amount thereof plus
interest accrued thereon, with (x) any such MLP Senior Secured Notes so acquired
being redeemed or cancelled upon such acquisition and (y) any remaining Net Cash
Proceeds being applied as prepayment of Loans on the Business Day immediately
following the end of such 90-day period. Any prepayment of Loans pursuant to
this Section 2.03(b)(i)(A) shall result in a permanent reduction of the
Aggregate Committed Sum by such amount, provided that, notwithstanding the
amount of any such prepayment, the Aggregate Committed Sum shall not be reduced
to less than $325,000,000. Notwithstanding the foregoing, the MLP shall not make
any redemption offers or open market purchases with respect to the MLP Senior
Secured Notes pursuant to this Section 2.03(b)(i)(A) (and all such Net Cash
Proceeds shall be applied to prepay the Loans) if a Default or Event of Default
exists or would result therefrom. After giving effect to any prepayments,
redemptions or purchases pursuant to this Section 2.03(b)(i)(A), the Initial
Asset Prepayment Amount shall be reduced by any amount so paid or otherwise
applied.
(f)Amendment to Section 2.03(b)(ii) of the Credit Agreement. Section 2.03(b)(ii)
of the Credit Agreement shall be amended and restated in its entirety to read as
follows:


(ii)    If no Default or Event of Default exists, the mandatory prepayments
provided for in this Section 2.03(b) and Section 2.03(h) shall be applied first,
as a payment of all Unreimbursed Amounts then outstanding until paid in full,
and second, as a repayment of Revolver Principal Debt,





--------------------------------------------------------------------------------





but in each case without a corresponding reduction of the Aggregate Committed
Sum except to the extent expressly provided in Section 2.03(b).
(g)Amendment to Section 2.03 of the Credit Agreement. Section 2.03 shall be
amended to add a new subclause (h) at the end of Section 2.03 to read as
follows:


Any portion of the Permitted ECF Amount that is not utilized to purchase, redeem
or otherwise acquire the MLP Senior Secured Notes in accordance with Section
7.16 shall be applied no later than three (3) Business Days of the date falling
one hundred twenty (120) days after each applicable Test Period as a repayment
of Loans and shall not result in a permanent reduction of the Aggregate
Committed Sum.
(h)Amendment to Section 2.14 of the Credit Agreement. Section 2.14 of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:


Section 2.14 [Reserved].
i.Amendment to Section 7.01 of the Credit Agreement. Section 7.01 of the Credit
Agreement shall be amended by deleting the word “and” at the end of clause (s)
thereof, replacing the period at the end of clause (t) thereof with a reference
to “; and” and inserting a new clause (u) immediately thereafter to read in full
as follows:


Liens securing the Indebtedness evidenced by the MLP Senior Secured Notes.
j.Amendment to Section 7.04 of the Credit Agreement. Section 7.04(d) of the
Credit Agreement shall be amended and restated in its entirety to read in full
as follows:


(i) secured Indebtedness evidenced by the MLP Senior Secured Notes (and
guarantees in respect thereof) issued as of the Tenth Amendment Effective Date,
(ii) Indebtedness that refinances, refunds or replaces such MLP Senior Secured
Notes (including any refinancings, refunds or replacements thereof), and
(iii) additional unsecured Indebtedness, in an aggregate outstanding principal
amount for all Indebtedness permitted by this Section 7.04(d) not to exceed
$400,000,000 at any time, provided, that in each case (A) such Indebtedness
shall bear a market rate of interest, (B) such Indebtedness shall not require
any scheduled payment of principal (it being understood that the excess cash
flow payment contemplated by the MLP Senior Secured Notes Indenture does not
constitute a scheduled payment of principal) earlier than a date which is one
hundred twenty (120) days after the Stated Maturity Date at the time of such
incurrence, (C) such Indebtedness shall not contain covenants, mandatory
prepayment events, or events of default that are, when taken as a whole, more
restrictive than those set forth in this Agreement (except as otherwise
reasonably satisfactory to the Administrative Agent) and (D) both before and
after such Indebtedness is created, incurred or assumed, no Default or Event of
Default shall exist;
k.Amendment to Section 7.06 of the Credit Agreement. Section 7.06(f) shall be
amended to replace the reference therein to “Section 2.03(b)(i)(E)” with a
reference to “Section 2.03(b)(i)(F)”.


l.Amendments to Section 7.07 of the Credit Agreement.


(i)     Section 7.07(b) of the Credit Agreement shall be amended and restated in
its entirety to read in full as follows:


(a)    the Borrower may declare and make Quarterly Distributions of Available
Cash as defined in the Limited Partnership Agreement (Borrower) as in effect on
the Closing Date (including, without limitation, distributions of the proceeds
of Distribution Loans) to the extent such Quarterly Distributions are made in
accordance with the Limited Partnership Agreement (Borrower) and so long as the
distribution amount per unit does not exceed





--------------------------------------------------------------------------------





$0.0625 in any given fiscal quarter unless the Total Leverage Ratio is less than
4.00 to 1.00; provided, that at the time each such Quarterly Distribution is
declared, no Default or Event of Default exists or would result therefrom;
(ii)    Section 7.07(c)(i) of the Credit Agreement shall be amended and restated
in its entirety to read in full as follows:
(i)    declare and make Quarterly Distributions of Available Cash as defined in
the Limited Partnership Agreement (MLP) as in effect on the Closing Date
(including, without limitation, distributions of the proceeds of Distribution
Loans) to the extent such Quarterly Distributions are made in accordance with
the Limited Partnership Agreement (MLP) and so long as the distribution amount
per unit does not exceed $0.0625 in any given fiscal quarter unless the Total
Leverage Ratio is less than 4.00 to 1.00 as of the end of such fiscal quarter
and
(iii) Section 7.07(e) of the Credit Agreement shall be amended and restated in
its entirety to read in full as follows:


(e)    on or after the Tenth Amendment Effective Date, the MLP may purchase,
redeem or otherwise acquire a portion of the common units representing its
limited partner interests (the “MLP Common Unit Redemption”), and the Borrower
may make Restricted Payments to the MLP to fund the MLP Common Unit Redemption,
provided that (i) the aggregate purchase, redemption or other acquisition amount
shall not exceed $25,000,000 on or after the Fifth Amendment Effective Date for
all such redemptions, purchases and other acquisitions, (ii) no Default or Event
of Default then exists or arises as a result thereof, (iii) at the time that
such purchase, redemption or other acquisition is made and immediately after
giving effect thereto, the aggregate Outstanding Amount of all Committed Loans
and L/C Obligations are less than eighty-five percent (85%) of the Aggregate
Committed Sum, (iv) at the time that such purchase, redemption or other
acquisition is made and immediately after giving effect thereto, the pro forma
Total Leverage Ratio is less than 4.00 to 1.00 and the First Lien Leverage Ratio
is less than 2.00 to 1.00 and (v) such purchase, redemption or other acquisition
is made solely with funds attributable to the net proceeds of Dispositions of
assets permitted hereunder received by a Loan Party no earlier than 90 days
prior to the date of such purchase, redemption or other acquisition not
otherwise required to be applied under Section 2.03(b)(i); and
(iv) Section 7.07(f) of the Credit Agreement shall be amended and restated in
its entirety to read in full as follows:


(f)    the Borrower may make Restricted Payments to the MLP to fund the MLP
Senior Secured Notes Repurchases, the scheduled interest payments on the MLP
Senior Secured Notes and any other payments of Indebtedness permitted by Section
7.04(d) that are not prohibited by Section 7.16.
m.
Amendment to Section 7.11 of the Credit Agreement. The first parenthetical in
Section 7.11 of the Credit Agreement shall be amended to replace the references
to “MLP Senior Notes” and “Ninth Amendment Effective Date” therein with
references to “MLP Senior Secured Notes” and “Tenth Amendment Effective Date”,
respectively.



n.Amendments to Section 7.14 of the Credit Agreement.


(i)    Section 7.14(a) of the Credit Agreement shall be amended and restated in
its entirety to read in full as follows:
(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter to be less than:
(i) with respect to the fiscal quarters ending in June, September and December
of 2020, 2.00 to 1.00;





--------------------------------------------------------------------------------





(ii) with respect to each fiscal quarter ending in the calendar year of 2021,
1.75 to 1.00; and
(iii) with respect to each fiscal quarter ending thereafter, 2.00 to 1.00;
(ii)    Section 7.14(c) of the Credit Agreement shall be amended and restated in
its entirety to read in full as follows:
(c) First Lien Leverage Ratio. Permit the First Lien Leverage Ratio as of the
end of any fiscal quarter to be greater than 2.50 to 1.00.
o.Amendment to Section 7.16 of the Credit Agreement. Section 7.16 of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:


Section 7.16 Certain Payments of Indebtedness. Voluntarily prepay (whether by
redemption, purchase, retirement, defeasance, set-off or otherwise), prior to
the stated maturity thereof, the principal amount of any Indebtedness permitted
by Section 7.04(d) unless (a) no Default shall exist or would occur immediately
after giving effect to such payment and (b) such Indebtedness is repaid solely
with funds attributable to the proceeds of other Indebtedness permitted by such
Section 7.04(d) or an equity issuance by the MLP, in either case received by a
Loan Party no earlier than ninety (90) days prior to the date of such repayment;
provided that, on or after the Tenth Amendment Effective Date, the MLP may (i)
purchase, redeem or otherwise acquire a portion of the MLP Senior Secured Notes
(the “MLP Senior Secured Notes Repurchase”) twice each fiscal year, with respect
to the six (6) month periods ending June 30 and December 31 (each such period, a
“Test Period”), commencing with the Test Period ending December 31, 2020, with
any such tender offer or open market transactions commencing no earlier than the
delivery of the financial statements required under Section 6.01 for the second
fiscal quarter of such Test Period and concluding no later than one hundred and
twenty (120) days thereafter, in an aggregate amount equal to 75% of the Excess
Cash Flow attributable to such six (6) month period, as certified by a
Responsible Officer in accordance with Section 6.02(a) (the “Permitted ECF
Amount”), at a price not to exceed 101% of the principal amount to be redeemed,
purchased or acquired plus interest accrued thereon to the date of redemption,
purchase or acquisition without any additional make-whole or other premium so
long as (A) as of the last day of the applicable Test Period, the Total Leverage
Ratio is equal to or greater than 4.00 to 1.00, (B) no Default or Event of
Default shall have occurred and be continuing, (C) no proceeds of any Loan made
under this Agreement are used to make any MLP Senior Secured Notes Repurchase,
other than an amount not to exceed the aggregate amount by which any outstanding
Loans have been repaid with cash proceeds generated from the business and
operations of the Borrower and its Subsidiaries during such Test Period as
certified by a Responsible Officer in accordance with Section 6.02(a),  and (D)
after giving effect to any MLP Senior Secured Notes Repurchase, the Borrower has
availability under the Agreement of at least 10% of the Aggregate Commitments
that, if utilized, would not result in, on a pro forma basis, the First Lien
Leverage Ratio equaling or exceeding 2.50 to 1.00, (ii) redeem, purchase, retire
or otherwise acquire MLP Senior Secured Notes to the extent permitted by Section
2.03(b)(i)(A), and (iii) purchase or redeem the MLP Senior Notes with proceeds
of the MLP Senior Secured Notes, so long as an amount equal to the excess
proceeds, if any, of the MLP Senior Secured Notes not used to purchase or redeem
the MLP Senior Notes is used to prepay the Loans in an amount equal to such
excess, without any reduction of the Aggregate Committed Sum. If with respect to
any Test Period the Permitted ECF Amount would be less than $1,000,000, the
Permitted ECF Amount for such Test Period shall be zero. If the Permitted ECF
Amount for any Test Period is not fully utilized to purchase, redeem or
otherwise acquire the MLP Senior Secured Notes, such remaining amount shall be
applied as provided in Section 2.03(h).
p.Amendment to Article X of the Credit Agreement. Article X of the Credit
Agreement shall be amended to add a new Section 10.25 thereto in numerical order
to read in full as follows:


Section 10.25    Intercreditor Agreement. Each Lender, in its capacity as a
Lender and in its capacity as a Lender Swap Party, as applicable, and each other
Lender Swap Party (if any) by its acceptance of the benefits of the Collateral
Documents creating Liens to secure the Obligations:





--------------------------------------------------------------------------------





(a)acknowledges that it has received a copy of the Intercreditor Agreement and
is satisfied with the terms and provisions thereof;


(b)authorizes and instructs the Administrative Agent and the Collateral Agent to
(A) enter into the Intercreditor Agreement, as Administrative Agent, Collateral
Agent and on behalf of such Lender, (B) exercise all of the Administrative
Agent’s and Collateral Agent’s respective rights and to comply with all of their
respective obligations under the Intercreditor Agreement and to take all other
actions necessary to carry out the provisions and intent thereof and (C) take
actions on its behalf in accordance with the terms of the Intercreditor
Agreement;


(c)agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement as if it was a signatory thereto;


(d) consents to the treatment of Liens to be provided for under the
Intercreditor Agreement;


(e)authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on its behalf and without any further consent
or authorization from it, any amendments, supplements or other modifications of
the Intercreditor Agreement that the Borrower may from time to time request to
give effect to any incurrence, amendment, or refinancing of any Indebtedness
incurred pursuant to Section 7.04(d); and


(f)agrees that no such Lender, Lender Swap Party or any other beneficiary of a
Lien granted pursuant to a Collateral Document, shall have any right of action
whatsoever against the Administrative Agent or the Collateral Agent as a result
of any action taken by the Administrative Agent or the Collateral Agent pursuant
to this Section 10.25 or in accordance with the terms of the Intercreditor
Agreement.
The provisions of this Section 10.25 shall apply to each L/C Issuer, all Lenders
and all Lender Swap Parties and their respective successors and assigns.
The provisions of this Section 10.25 are solely for the benefit of the
Administrative Agent, the Collateral Agent, any L/C Issuer, the Lenders and the
Lender Swap Parties, and neither the MLP nor the Borrower nor any Subsidiary
thereof shall have rights as a third party beneficiary of any such provisions.
q.Replacement of Schedule 2.01 to the Credit Agreement. Schedule 2.01 to the
Credit Agreement shall be replaced in its entirety with Annex I attached hereto,
which reflects, as of the Tenth Amendment Effective Date, the Lenders, the Pro
Rata Share and the Committed Sum of each Lender. To the extent the foregoing
reduction in the Committed Sum of any Lender results in the Outstanding Amount
of such Lender’s Committed Loans and L/C Obligations exceeding such Lender’s
Committed Sum, the Borrower shall prepay such excess in the same manner
contemplated by Section 2.03(c) of the Credit Agreement.


r.Replacement of Exhibit C to the Credit Agreement. Exhibit C to the Credit
Agreement shall be replaced with a revised form of Compliance Certificate
reasonably acceptable to the Administrative Agent and the Borrower reflecting
changes to the Credit Agreement becoming effective upon the effectiveness of
this Amendment.


Section 3.    Conditions of Effectiveness. This Amendment shall not be effective
until the date each of the following conditions precedent has been satisfied:


a.the Administrative Agent has received a counterpart of this Amendment (which
may be by telecopy or other electronic transmission) executed by the Borrower,
the MLP, the other Loan Parties, the Administrative Agent, and the Required
Lenders;


b.the Administrative Agent has received an amended and restated promissory note
payable to each Lender that has previously requested a promissory note, as
applicable, or that is requesting a promissory note pursuant to Section 2.09(a)
of the Credit Agreement in the amount of such Lender’s Commitment as indicated
on Schedule 2.01 to the Credit Agreement (as amended hereby); provided that each
such Lender receiving a replacement promissory note hereby agrees to return its
existing original promissory note to the Borrower promptly after receiving such
replacement promissory note;





--------------------------------------------------------------------------------







c.the Administrative Agent has received a certificate signed by a Responsible
Officer of the Borrower certifying that (i) the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects on and as of such date (unless such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) no Default or Event of Default has
occurred and is continuing under the Credit Agreement as of such date (after
giving effect to this Amendment), (iii) since July 18, 2019, there has been no
event or circumstance that has or could reasonably be expected to have a
Material Adverse Effect, (iv) there is no litigation, investigation or
proceeding known to and affecting the Borrower or any affiliate for which the
Borrower is required to give notice under the Credit Agreement, and (v) no
action, suit, investigation or proceeding is pending or, to the knowledge of
such officer, threatened in any court or before any arbitrator or Governmental
Authority by or against the Borrower, any Guarantor, the MLP’s general partner,
or any of their respective properties that could reasonably be expected to have
a Material Adverse Effect;


d.the Administrative Agent has received (i) a certificate of each Loan Party,
dated as of the Tenth Amendment Effective Date and executed by an appropriate
officer, which shall (A) certify the resolutions or other action authorizing the
execution, delivery and performance of this Tenth Amendment and (B) certify that
certain documents previously delivered to the Administrative Agent are in full
force and effect as of the Tenth Amendment Effective Date or contain appropriate
attachments, including the certificate or articles of incorporation or
organization or equivalent constitutional documents of each Loan Party certified
by the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its bylaws or operating, management or
partnership agreement, and incumbency certificates, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of incorporation or
organization as of a recent date;


e.the Borrower has paid (i) an amendment fee to the Administrative Agent (for
the benefit of each Lender party hereto) in an aggregate amount equal to 0.05%
of each such Lender’s Commitment as of the Tenth Amendment Effective Date (after
giving effect to this Amendment) and (ii) the Administrative Agent’s reasonable
legal fees and expenses to the extent invoiced at least one (1) Business Day
prior to the Tenth Amendment Effective Date;


f.the Administrative Agent has received evidence in form and substance
satisfactory to it that (i) one or more Loan Parties will receive immediately
after the effectiveness of this Amendment gross proceeds from the issuance of
the MLP Senior Secured Notes in an original principal amount equal to
$400,000,000 (the “MLP Senior Secured Notes Proceeds”), and (ii) the MLP Senior
Secured Notes Proceeds are being used, and no proceeds of any Loan made under
the Credit Agreement are being used, to repay (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise) the MLP Senior Notes;


g.the Administrative Agent has received that certain Intercreditor Agreement,
dated as of the Tenth Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent (it being understood that the form of
Intercreditor Agreement received by the Administrative Agent on the date hereof
is satisfactory) and duly executed by the Administrative Agent, the Loan Parties
and the Parity Lien Collateral Trustee (as defined therein); and


h.the Administrative Agent has received a duly executed funds disbursement
agreement, together with a report setting forth the sources and uses of the MLP
Senior Secured Notes Proceeds.


The Administrative Agent agrees that it will, upon the satisfaction of the
conditions contained in this Section 3, promptly provide notice to the Borrower
and the Lenders of the effectiveness of this Amendment.
Section 4.    Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, each Loan
Party represents and warrants to the Administrative Agent and to each Lender
that:


a.This Amendment, the Credit Agreement as amended hereby, and each other Loan
Document have been duly authorized, executed, and delivered by the Borrower and
the applicable Loan Parties and constitute their legal, valid, and binding
obligations enforceable in accordance with their respective terms (subject, as
to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting creditors’ rights generally
and to general principles of equity);





--------------------------------------------------------------------------------





b.The representations and warranties set forth in Article V of the Credit
Agreement and in the Collateral Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Tenth Amendment Effective Date, after
giving effect to this Amendment, as if made on and as of the Tenth Amendment
Effective Date, except to the extent such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
c.As of the date hereof, after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing or would result immediately
after giving effect to this Amendment and the transactions contemplated hereby;
and
d.No Loan Party has any defense to payment, counterclaim or rights of set-off
with respect to the Obligations on the date hereof, either immediately before or
immediately after giving effect to this Amendment.


Section 5.    Effect of Amendment.


a.This Amendment (i) except as expressly provided herein, shall not be deemed to
be a consent to the modification or waiver of any other term or condition of the
Credit Agreement or of any of the instruments or agreements referred to therein,
and (ii) shall not prejudice any right or rights which the Administrative Agent,
the Collateral Agent, or the Lenders may now or hereafter have under or in
connection with the Credit Agreement, as amended hereby. Except as otherwise
expressly provided by this Amendment, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Amendment and
such Credit Agreement shall be read and construed as one instrument.
b.Each of the undersigned Guarantors is executing this Amendment in order to
evidence that it hereby consents to and accepts the terms and conditions of this
Amendment and the transactions contemplated hereby, agrees to be bound by the
terms and conditions hereof, and ratifies and confirms that each Guaranty and
each of the other Loan Documents to which it is a party is, and shall remain, in
full force and effect after giving effect to this Amendment. The Borrower and
each of the other Loan Parties hereby confirms and agrees that all Liens and
other security now or hereafter held by the Collateral Agent for the benefit of
the Lenders as security for payment of the Obligations are the legal, valid, and
binding obligations of the Borrower and the other Loan Parties, remain in full
force and effect, are unimpaired by this Amendment, and are hereby ratified and
confirmed as security for payment of the Obligations.


c.No failure or delay on the part of the Administrative Agent or the Lenders to
exercise any right or remedy under the Credit Agreement, any other Loan Document
or applicable law shall operate as a waiver thereof, nor shall any single
partial exercise of any right or remedy preclude any other or further exercise
of any right or remedy, all of which are cumulative and may be exercised without
notice except to the extent notice is expressly required (and has not been
waived) under the Credit Agreement, the other Loan Documents and applicable law.


d.Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.


e.This Amendment shall terminate automatically and be of no further force and
effect if the conditions to effectiveness set forth in Section 3 have not been
satisfied on or before May 29, 2020.


Section 6.    Miscellaneous. This Amendment shall for all purposes be construed
in accordance with and governed by the laws of the State of New York and
applicable federal law. The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof. This
Amendment may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart. Delivery of an
executed counterpart of this Amendment by telecopier or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.


Section 7.    Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT (AS AMENDED
HEREBY) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE





--------------------------------------------------------------------------------





PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


Section 8.    Name Change. Pursuant to that certain Certificate of Amendment to
the Certificate of Formation of Cardinal Gas Storage Partners LLC filed with the
Secretary of State of the State of Delaware on January 22, 2020, the Certificate
of Formation of Cardinal Gas Storage Partners LLC was amended to change the name
of Cardinal Gas Storage Partners LLC, a Delaware limited liability company, to
“Redbird Gas Storage LLC” (the “Name Change”). The Administrative Agent and the
Lenders party hereto hereby waive any Defaults or Events of Default arising on
or prior to the date hereof solely from the Name Change (the “Name Change
Waiver”); provided, that other than as provided herein with respect to the Name
Change Waiver, nothing contained herein shall be deemed a consent to, or waiver
of, any other action or inaction of the MLP, the Borrower or any of the other
Loan Parties which constitutes (or would constitute) a violation of any
provision of the Credit Agreement or any other Loan Document, or which results
(or would result) in a Default or Event of Default under the Credit Agreement or
any other Loan Document. The Administrative Agent and the Lenders shall have no
obligation to grant any future waivers, consents or amendments with respect to
the Credit Agreement or any other Loan Document, and the parties hereto agree
that the Name Change Waiver shall constitute a one-time limited waiver and
consent and shall not constitute a course of dealing among the parties or waive,
affect or diminish any right of the Administrative Agent and the Lenders to
demand strict compliance with the Credit Agreement and the other Loan Documents.


Remainder of Page Intentionally Blank.
Signature Pages to Follow.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written, to be effective as of the Tenth Amendment
Effective Date.


MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership
By:    MARTIN OPERATING GP LLC,
its General Partner
By:    MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member
By:    MARTIN MIDSTREAM GP LLC,
its General Partner


By:      /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant
Title:    Executive Vice President, Treasurer and
Chief Financial Officer







--------------------------------------------------------------------------------





MARTIN MIDSTREAM PARTNERS L.P.,
a Delaware limited partnership,
as a Guarantor
By:    MARTIN MIDSTREAM GP LLC,
its General Partner


By: /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant,
Title:    Executive Vice President, Treasurer
and Chief Financial Officer







--------------------------------------------------------------------------------





MARTIN OPERATING GP LLC,
a Delaware limited liability company,
as a Guarantor
By:    MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member
By:    MARTIN MIDSTREAM GP LLC,
its General Partner


By:    /s/ Robert D. Bondurant    
Name:    Robert D. Bondurant,
Title:    Executive Vice President, Treasurer and
Chief Financial Officer







--------------------------------------------------------------------------------





MARTIN MIDSTREAM FINANCE CORP.,
a Delaware corporation,
as a Guarantor


By:    /s/ Robert D. Bondurant        
Name:    Robert D. Bondurant,
Title:    Executive Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------





TALEN’S MARINE & FUEL, LLC,
a Louisiana limited liability company,
as a Guarantor


By:    /s/ Robert D. Bondurant        
Name:    Robert D. Bondurant,
Title:    Executive Vice President, Treasurer and
Chief Financial Officer









--------------------------------------------------------------------------------





REDBIRD GAS STORAGE LLC,
a Delaware limited liability company,
as a Guarantor




By: /s/ Robert D. Bondurant        
Name:    Robert D. Bondurant
Title:    Executive Vice President









--------------------------------------------------------------------------------





MARTIN TRANSPORT, INC.,
a Texas corporation,
as a Guarantor




By: /s/ Robert D. Bondurant        
Name:    Robert D. Bondurant
Title:    Executive Vice President and Chief
Financial Officer







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent


By: /s/ Rodica Dutka    
Name:    Rodica Dutka
Title:    Manager, Agency







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender and an L/C Issuer


By: /s/ Jason S. York            
Name: Jason S. York
Title: Authorized Signatory





--------------------------------------------------------------------------------





Wells Fargo Bank, N.A.,
as Syndication Agent, a Lender and an L/C Issuer


By: /s/ Brandon Kast        
Name:    Brandon Kast
Title:    Director













--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender


By: /s/ Brody Summerall            
Name:    Brody Summerall
Title:    Vice President




By: /s/ Darrell Holley            
Name:    Darrell Holley
Title:    Managing Director





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender
    


By: /s/ Jameson Burke        
Name: Jameson Burke
Title:    Senior Vice President





--------------------------------------------------------------------------------





BBVA USA,
as a Lender
    


By: /s/ Mark H. Wolf        
Name: Mark H. Wolf
Title:    SVP





--------------------------------------------------------------------------------





CADENCE BANK, N.A.,
as a Lender
    


By:    /s/ David Anderson        
Name: David Anderson
Title:    Senior Vice President
    





--------------------------------------------------------------------------------





COMERICA BANK,
as a Lender
    


By: /s/ Chris Reed                
Name: Chris Reed
Title:    Vice President





--------------------------------------------------------------------------------





NATIXIS, NEW YORK BRANCH
as a Lender and an L/C Issuer
    


By:    /s/ Vikram Nath        
Name: Vikram Nath
Title:    Director




By:    /s/ Brian O’Keefe        
Name: Brian O’Keefe
Title:    Vice President





--------------------------------------------------------------------------------





TRUIST BANK, FORMERLY KNOWN AS BRANCH BANKING AND TRUST COMPANY,
as a Lender
    


By: /s/ Jade K. Silver            
Name: Jade K. Silver
Title:    Senior Vice President
    





--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
    


By:    /s/ Matthew Brice        
Name: Matthew Brice
Title:    Director





--------------------------------------------------------------------------------





BNP PARIBAS,
as a Lender
    


By:    /s/ Redi Meshi        
Name: Redi Meshi
Title:    Vice President




By:    /s/ Vanessa Chrifi Alaoui    
Name: Vanessa Chrifi Alaoui
Title:    Vice President







--------------------------------------------------------------------------------





WOODFOREST NATIONAL BANK,
as a Lender
    


By:    /s/ Gregory Mendez        
Name: Gregory Mendez
Title:    SVP








 





--------------------------------------------------------------------------------





Annex I
SCHEDULE 2.01
COMMITTED SUMS
Lender
Committed Sum
Pro Rata Share
Royal Bank of Canada
$33,250,000.00
9.50000000%
Wells Fargo Bank, N.A.
$33,250,000.00
9.50000000%
ABN AMRO Capital USA LLC
$33,250,000.00
9.50000000%
Bank of America, N.A.
$33,250,000.00
9.50000000%
Capital One, National Association
$33,250,000.00
9.50000000%
BBVA USA
$33,250,000.00
9.50000000%
Natixis, New York Branch
$33,250,000.00
9.50000000%
BNP Paribas
$29,750,000.00
8.50000000%
Comerica Bank
$29,750,000.00
8.50000000%
Cadence Bank, N.A.
$21,875,000.00
6.25000000%
Branch Banking and Trust Company
$18,375,000.00
5.25000000%
Woodforest National Bank
$17,500,000.00
5.00000000%
Total:
$350,000,000.00
100.00000000%












